Citation Nr: 1702720	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  10-37 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for traumatic amputation through the distal phalanges of the fourth and fifth fingers of the left hand.


REPRESENTATION

Appellant represented by:	Joan A. Wilson, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO, inter alia, denied the Veteran's claim for a disability rating in excess of 10 percent for his service-connected traumatic amputation through the distal phalanges of the fourth and fifth fingers of the left hand.  In November 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010.

In his September 2010 VA Form 9, the Veteran requested a Board hearing at the RO.  Such hearing was scheduled for a date in December 2010; however, the Veteran failed to appear.  As the hearing request was not returned by the United States Postal Service as undeliverable, no good cause for failing to appear has been alleged, and no request to reschedule the hearing has been received, the Veteran's Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In March 2014, the Board remanded the claim on appeal for additional development.  After accomplishing further action, the AOJ continued to deny the claim, and returned the matter tit ge Board.  

The Veteran's paper claims file has now been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating the matter on appeal.  

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  



FINDING OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Competent evidence of record indicates that the service-connected disability of the left (dominant) hand is manifested by traumatic amputation through the distal phalanges of the fourth and fifth fingers of the left hand.

3.  The schedular criteria are adequate to rate the disability under consideration, and no claim of unemployability due to this disability has been raised.


CONCLUSION OF LAW

The criteria for a 20 percent, but no higher, disability rating for the service-connected traumatic amputation through the distal phalanges of the fourth and fifth fingers of the left hand are met.   38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.40. 4.45, 4.71a, Diagnostic Codes 5151, 5219, 5223 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  See Pelegrini, 18 Vet. App. at 112  . See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339   (Fed. Cir. 2003).   However, the VCAA's  notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

By letter dated in November 2008, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letter and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA medical treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record on this claim, prior to appellate consideration, is required.

The Board further observes that this case was remanded in November 2014 in order to obtain outstanding treatment records and afford the Veteran a VA examination so as to assess the severity of his service-connected disability.  Thereafter, additional VA treatment records were associated with the claims file, and the Veteran was afforded a VA examination in November 2014.  Therefore, the Board finds that the AOJ has substantially complied with the remand directives such that no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


In summary, the duties imposed by the VCAA have been considered and satisfied. 
Through various notices of the AOJ, the Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson,, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).    However, in determining the present level of a disability for any increased rating claim, the Board must consider the applicability of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings may be warranted.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2016).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2016) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016). 

Service connection has been established for traumatic amputation through distal phalanges of the fourth and fifth fingers of the left hand.  The Board notes that in Buie v. Shinseki, 24 Vet. App. 242 (2010), the United States Court of Appeals for Veterans Claims (Court) held that even in increased rating claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) (2011) requires any subsequent decision to relate back to the original claim.  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  A review of the Veteran's claims file reveals that following the issuance of an August 2003 rating decision, there is no evidence received within one year which relates to the service-connected left finger amputations.  Thus, with respect to the Veteran's claim seeking an increased disability rating, the March 2009 rating action is the proper rating decision on appeal.

A complete multiple finger amputation of the ring and little finger is rated under Diagnostic Code 5151 which provides a 30 percent disability rating for the major hand.  38 C.F.R. §§ 4.71a.  The Notes following Diagnostic Code 5151 for address less than complete amputation as follows:

Note (a): Rating for multiple finger amputations applies to amputations at the proximal interphalangeal joints or through proximal phalanges. 

Note (b): Amputations through middle phalanges will be rated as prescribed for unfavorable ankylosis of the fingers. 

Note (c):  Amputations at distal joints, or through distal phalanges, other than negligible losses, will be rated as prescribed for favorable ankylosis of the fingers.

Note (d):  Amputation or resection of metacarpal bones (other than one-half the bone lost) in multiple finger injuries will require a rating of 10 percent added to (not combined with) the rating, multiple finger amputations, subject to the amputation rule applied to the forearm. 

Note (e):  Combinations of finger amputations at various levels, or finger amputations with ankylosis or limitation of motion of the fingers will be rated on the basis of the grade of disability; i.e., amputation, unfavorable ankylosis, most representative of the levels of combinations; with an even number of fingers involved, and adjacent grades of disability, select the higher of the two grades.

Note (f):  Loss of the hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.

The Veteran's residuals of an injury to his left ring and little fingers have been rated as 10 percent disabling by analogy under Diagnostic Code 5223 which provides the rating criteria for favorable ankylosis of two digits of one hand, specifically the ring and little fingers.  38 C.F.R. §§ 4.71a.  Diagnostic Code 5219 provides the rating criteria for unfavorable ankylosis of two digits of one hand, with a 20 percent disability rating to be assigned when involving the ring and little fingers.

A radiographic report dated in September 1970 shows that the Veteran had amputation of the fourth and fifth fingers of the left hand through the distal shaft of the middle phalanges of both digits.  Surfaces of the remaining bone fragments were smooth and without evidence of an infectious process.

A VA examination report dated in December 2008 shows that the Veteran reported pain from the base of the fourth finger that would run up to his arm.  He described the pain as sharp and shooting up to the elbow.  This would occur one to two times per week, usually after playing the guitar.  He also described occasional numbness with heavy lifting or work.  He further endorsed occasional hand shaking and a periodic manifestation of a residual fingernail.  Physical examination revealed left fourth and fifth digit below the distal interphalangeal traumatic amputations that were well healed.  There was new intermittent pain from the base of the left fourth digit lasting a few seconds.  There were no flares per se.  There was no swelling, deformity, or tenderness of the stumps.  Skin was intact; circulation was good; remaining muscles were intact and functional; bones were intact to level of amputation; there was no limitation of motion or instability; and no current pain or pain with repeated use.  There was some reported fatigue and mild digit weakness due to the missing distal fingers; with some lack of endurance and incoordination.  There were 3.0 centimeters remaining above the proximal interphalangeal joint of the fourth digit, and 2.5 centimeter remaining above the proximal interphalangeal joint of the fifth digit.  Range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use in either finger.  

The diagnosis was traumatic amputation of the left hand fourth and fifth digits with subjective report of intermittent pain over the left fourth metacarpophalangeal joint for past to partial loss of the fourth and fifth digits.  There was objective evidence of advanced degenerative changes of two to three digits which was most likely due to calcium pyrophosphate disease and unlikely related to the Veteran's service-connected condition.  It was as likely as not that the non-service-connected condition was causing the Veteran's intermittent hand pain.

The report of a November 2014 VA examination documents that the Veteran reported throbbing pain in the left fourth digit radiating to the palm of the hand one or two times per month.  There was no clear trigger and would last for minutes before resolving.  In between episodes there would be no pain.  He denied any numbness or tingling at all.  He endorsed reduced grip strength and difficulty lifting.  He had no trouble with activities of daily living and continued to use the left hand for most things.  There was no related limitation of motion or functional loss.  The diagnosis was traumatic amputation of the fourth and fifth digits of the left hand.  The amputation was said to be through the middle phalanx or at the distal joint of the left ring and little fingers.  There were two linear scars (measuring 3.4 centimeters in the fourth digit, and 1.3 centimeter in the fifth digit), but they were not painful or unstable, and exhibited no other pertinent physical findings, complications, or conditions related thereto.   The amputations did not impact his ability to work.  

On review of the evidence above, the Board finds the criteria for a 20 percent, but no higher, disability rating for the service-connected traumatic amputation through the distal phalanges of the fourth and fifth fingers of the left hand is warranted.  In this regard, as indicated above, when there is less than complete amputation of the fingers, rating is considered under the Notes following Diagnostic Code 5151.  Here, the medical evidence of record has consistently shown that the amputation of the ring and little fingers of the left (major) hand is through the distal shaft of the middle phalanges of both digits.  As per Note (b), amputations through middle phalanges are rated as unfavorable ankylosis of the fingers.  Under Diagnostic Code 5219, unfavorable ankylosis of two digits of one hand involving the ring and little fingers warrants the assignment of a 20 percent disability rating.  

Therefore, the Board finds that the appropriate disability rating for the Veteran's disability is 20 percent.  However, no higher or additional disability rating is assignable.  

With specific regard to the scars associated with the amputations of each finger, scars, other than head, face, or neck, that are deep or that caused limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm). In order for a 20 percent rating to be warranted, the area or areas must exceed 12 square inches (77 square centimeters).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2016). 

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2016).  A 10 percent rating may be assigned for scars which are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2016).   A 10 percent rating is assigned for scars which are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  Scars may also be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2016). 

In this case, a review of the comprehensive evidence as set forth above establishes that a compensable rating is not warranted for either finger scar under the rating schedule.  The competent evidence shows that the scars are not tender or painful. Although the Veteran has stated that he has pain, the scars were specifically evaluated for pain and were not painful.  Likewise, no limitation of motion or other functional impairment due to the scars was shown.  The Veteran's scars are not deep and as noted, do not cause limited motion.  There was no underlying tissue damage and no adherence.  There was no skin ulceration or breakdown over the scars.  The scars do not cover an area of 144 square inches (929 sq. cm.) or greater.  The scars are not unstable on examination.  Accordingly, the criteria for a compensable disability rating for the scars of the left ring and/or little fingers(s) are not met. 

The Board has also considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration for the assignment of an even greater disability rating.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Veteran's left hand disability has been manifested by signs and symptoms such as occasional pain and weakness, which impairs his ability to grip or carry weight.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably define the Veteran's left hand disability picture as described in his correspondence to VA, his statements to the Board, his statements to various medical examiners and the objective examination findings.  In short, there is nothing exceptional or unusual about the Veteran's left hand disability because the rating criteria reasonably delineate and compensate his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, the Board has fully considered all the functional effects of the Veteran's  left hand disability in evaluating the disability, which is appropriately rated as a single disability.  Significantly, there is no evidence or argument that the combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).

Thus, the requirements for invoking the procedures set forth in 38 C.F.R § 3.321(b)(1) are not met, and referral of the Veteran's increased-rating claim for extra-schedular consideration is not required. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of a veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that there is no evidence or argument that the disability under consideration has actually or effectively rendered the Veteran unemployable.  Under these circumstances, the Board finds that a claim for a TDIU due to the left hand disability under consideration  has not been raised in conjunction the current claim for increase, and need not be addressed herein.

For all the foregoing reasons, the Board finds that a 20 percent but no higher disability rating for the left hand disability is warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against a higher or additional disability rating at any pertinent point.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 20 percent disability rating for service-connected traumatic amputation through the distal phalanges of the fourth and fifth fingers of the left hand is granted, subject to the legal authority governing the payment of compensation benefits..  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


